Title: To Thomas Jefferson from Bernard Peyton, 23 August 1824
From: Peyton, Bernard
To: Jefferson, Thomas


                        Dr Sir,
                        
                            Richd
                            23d Augt 1824
                        
                    I wrote you by mail on saturday, & by the carrier on sunday, announcing the vacancy in the P. Office here, one or the other of which I hope reachd you in due course, if not both, & I refer to it now, only to take all the chances of your recg the intelligence, with dispatch & certainty—Since my last, have learnt that Col Preston is to be most urgently pressed on the P. M. Genl, & President, on the score  of services, & proximity; as regards the latter, can only say, that I understand he owns 1,800 Acres of good Land, with the usual  stock of Negroes &C: &C; & should immagine that he is worth at least $50 for each $1 that I am worth & that subject to be seized, on a/c of my securityship for the late Treasurer—The duties of the Office, I should scarcely immagine, would be actively discharged by himself, (tho’ know nothing about it, & merely judge from his general habits) & we have had enough experience in the performance of Proxies.Ed: Anderson & his friends are exceedingly active, running over the Town procuring signatures of Merchants & others, for myself, cannot descend to solicit tag rag & bob tail to vouch for me, & shall content myself with the recommendations of a few of the most respectable merchants, added to the warmest support from the other descriptions of our citizens, to wit, such as Judges, Lawyers, &C: &C:, both here & in other places—I shall go to Washington to morrow, to remain one day, merely to call on the Presdt, & P. M. Genl, & state my views—not one soul here is personally acquainted with the P. M. G., but many have written notwithstanding, & I must pray you to do so also—I see that it will require the most strenuous efforts to accomplish my object, & I shall do all I can.—The greatest mortification & distress I feel on the occasion, is to occasion you so much trouble—Very Truly
                        B Peyton
                    —P.S. I did not augur well from the Presidents letter to you, last Feby, on this subject.—